department of the treasury internal_revenue_service washington d c date number release date wta-n-114550-99 uilc memorandum for district_director kansas-missouri district attn sam catalano from george blaine chief branch office of assistant chief_counsel income_tax accounting subject sec_152 this memorandum is a response to your request for technical assistance dated date issue does the special support_test in sec_152 of the internal_revenue_code apply to determine if a child is a dependent of one of two parents who have never married each other conclusion the special support_test in sec_152 of the code does not apply to parents who have never married each other such a parent would have to qualify under another provision of sec_152 to claim the child as a dependent discussion sec_152 of the code defines the term dependent to include a son or daughter of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection e as received from the taxpayer sec_152 of the code provides that if a child of divorced or separated parents receives over half of his or her support during the calendar_year from the child’s parents and the child is in the custody of one or both of his parents for more than one-half of the calendar_year then generally the child is treated as receiving over half of his or her support during the calendar_year from the parent having custody for a greater portion of the year specifically sec_152 applies to parents i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year at issue is whether the language of sec_152 of the code who live apart at all times during the last months of the calendar_year applies to parents who have never married each other the history of sec_152 indicates that it does not apply to parents who have never married each other before the enactment of the tax_reform_act_of_1984 the support_test in sec_152 specifically applied only to parents described in current sec_152 or ii that is to divorced parents and to parents legally_separated or separated under a written_separation_agreement the tax_reform_act_of_1984 added the language in sec_152 the legislative_history indicates that sec_152 was not meant to apply to parents who have never married each other the committee reports indicate that the language was added to provide consistent rules among related sections of the internal_revenue_code concerning the status of married individuals living apart h_r rep no 98th cong 2d sess pt pincite h_r conf_rep no 98th cong 2d sess pincite nothing in the legislative_history related to this amendment of sec_152 indicates that congress intended to broaden the scope of sec_152 to apply to parents who have never married each other if you have any questions please call victoria driscoll at
